Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
 Claims 1-25 are cancelled.  Claims 26-47 are pending.  Claims 33-41, 45, and 46 are withdrawn.  Claims 26-32, 42-44 and 47 are examined herein.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejections of claims 27 and 42-44 of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments and arguments with respect to the 102 rejections of claims 26, 28-32, and 47 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, 
An updated search and consideration has been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 28-32, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS database entry for 1445723-38-5 (2-chloro-N-(3-{[(6-chloro-3-oxo-3,4-dihydro-2H-1,4-benzoxazin-7-yl)amino]methyl}phenyl)benzamide; entered into the database 19 Jul 2013, accessed 11-18-20; of record)

The structure anticipates all of the structure claims, and the fact that it was in a library showcases that it was intended to be used in a pharmaceutically acceptable medium (i.e. a solution, suspension, emulsion, etc.) for testing.  One of ordinary skill would have immediately envisaged the compound in a composition that would satisfy the limitations of, for example, claim 47.
The limitations drawn to “for use in the treatment of cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “for use in the treatment of prostate cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “for use in the treatment of breast cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “the manufacture of a medicament for the treatment of cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, etc. are given little patentable weight because these limitations are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.

Response to Arguments
The Applicant argues “It is submitted that the compounds 2, 3, 5 and 6 resulting from the above optimizations are novel because someone skilled in the art would not naturally arrive at the non-obvious functional group inter-conversions … It is therefore submitted that that the specific activity of the Compounds 2, 3, 4, 5 and 6 remaining in the claims renders them novel and non-obvious and satisfies the requirements under 35 USC 102 and/or 103.”
The Applicant has also nicely elaborated on the procedures/techniques used to develop compounds 2, 3, 5, and 6.
This is not found persuasive.  While claims 26, 28-32, and 47 have been amended, they are still anticipated by the CAS database entry for 1445723-38-5; the claims have not been amended such that the compound is excluded.  As such, while the discussion of the other compounds is interesting and illuminating, it does not make the claims somehow separated from the showing of the prior art.

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-32, 42-44 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-70 of copending Application No. 15/769,831. Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims are generally drawn to compounds that satisfy the conditions laid out in claim 40.  Looking to the copending specification for definition/description of what these compounds are, it is disclosed therein the benzoxazines such as compound 10 on pg. 14 (3-{[(3-oxo-3,4-dihydro-2H-1,4-benzoxazin-7-yl)amino]methyl}-N-(pyridin-3-yl)benzamide; Z2234175518; shown below) are included.  Therefore the copending claims embrace the instant claims and make them obvious.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 Claims 1-25 are cancelled.  Claims 33-41, 45, and 46 are withdrawn.  Claims 26-32, 42-44 and 47 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627